Citation Nr: 0010040	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  95-01 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for 
residuals of the excision of the olecranon bursa of the right 
elbow.

2.  Entitlement to a rating greater than 10 percent for 
residuals of a fracture of the left great toe.

3.  Entitlement to a compensable rating for a skin disorder 
of the trunk, legs, feet, and arms.

4.  Entitlement to a compensable rating for residuals of a 
laceration of the nasal tip.

5.  Entitlement to service connection for a right hand 
disability claimed as secondary to the veteran's service-
connected right elbow disability.

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
sinusitis secondary to the veteran's service-connected 
laceration of the nasal tip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which entitlement to service connection for bilateral 
hearing loss and a right hand disability secondary to a 
service-connected right elbow disability was denied, along 
with entitlement to an increased rating for residuals of 
excision of an olecranon bursa of the right elbow, residuals 
of a fracture of the left great toe, a skin disorder, and 
residuals of a laceration of the nasal tip.  Additionally the 
RO denied the veteran's petition to reopen his claim of 
entitlement to service connection for sinusitis secondary to 
residuals of a laceration of the nasal tip.  The veteran 
subsequently perfected appeals of these decisions.  A hearing 
on this claim was held in Washington, D.C., on November 2, 
1999, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

The veteran submitted evidence to the Board which was not 
originally presented to the RO for initial review.  However, 
because this evidence was accompanied by a waiver of initial 
RO review, remand to the RO for initial consideration of this 
evidence is not required, and the Board will consider it in 
its decision concerning the veteran's appeals.  See 38 C.F.R. 
§ 20.1304(c) (1999).

All of the veteran's claims except his claim of entitlement 
to a compensable rating for residuals of a laceration of the 
nasal tip, and his petition to reopen a claim of entitlement 
to service connection for sinusitis, will be addressed in the 
remand portion of this decision.

Additionally, at his November 1999 hearing, the veteran 
raised claims of entitlement to service connection for a left 
knee disorder secondary to his service-connected residuals of 
a left great toe fracture, entitlement to service connection 
for diabetes secondary to medications provided as treatment 
for his residuals of left great toe injury, and entitlement 
to service connection for a right shoulder disability 
secondary to his service-connected right elbow disability.  
These issues have not been developed by the RO and are 
referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims have been developed.

2.  The veteran's residuals of a laceration of the nasal tip 
are manifested by a minimally disfiguring scar of the nose.

3.  The veteran's petition to reopen his claim of entitlement 
to service connection for sinusitis was denied by the RO in a 
March 1983 decision.  The veteran was notified of the 
decision but did not appeal. 

4.  The evidence added to the record subsequent to the March 
1983 rating decision, including testimony and statements of 
the veteran and medical evidence, is new and not redundant, 
and bears directly and substantially upon the specific matter 
under consideration.  

5.  Clinical evidence of record shows that the veteran has 
low grade subacute maxillary sinusitis and disability of the 
fingers of his right hand.

6.  The veteran is service-connected for residuals of 
laceration of the nasal tip and residuals of the excision of 
the olecranon bursa of the right elbow.

7.  A November 1996 VA examination report indicates that it 
is possible that an infection of the veteran's nasal tip 
laceration in service did affect the sinuses, and an October 
1999 private medical statement indicates that the veteran's 
right hand disability may be related to his service-connected 
right elbow residuals.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a laceration of the nasal tip are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7800 (1999).

2.  The RO's March 1983 rating decision, wherein the 
veteran's claim of entitlement to service connection for 
sinusitis secondary to his service-connected residuals of a 
laceration of the nasal tip was denied, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 2.1103, 3.104(a) 
(1999).

3.  The evidence received subsequent to the March 1983 
decision is new and material, and serves to reopen the 
veteran's claim of entitlement to service connection for 
sinusitis secondary to his service-connected residuals of a 
laceration of the nasal tip .  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

4.  The claims of entitlement to service connection for 
sinusitis secondary to his service-connected residuals of a 
laceration of the nasal tip and entitlement to service 
connection secondary to service-connected residuals of 
excision of the olecranon bursa of the right elbow are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to a compensable rating for residuals of a 
laceration of the nasal tip.

The veteran contends that his residuals of a laceration of 
the nasal tip are of sufficient severity to warrant a higher 
rating in that he believes his scar is moderately 
disfiguring.  His contentions regarding the increase in 
severity of his residuals of a laceration of the nasal tip 
constitute a plausible or well-grounded claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The available treatment 
records have been obtained and the veteran has been examined.  
There does not appear to be any additional relevant available 
evidence.  Accordingly, the Board finds that the VA has met 
its statutory obligation to assist him in the development of 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

The RO originally awarded the veteran entitlement to service 
connection for a laceration of the nasal tip in a March 1979 
decision, assigning a noncompensable rating thereto, 
effective December 15, 1978.  In September 1979, March 1983, 
August 1986, and October 1994 decisions they confirmed this 
evaluation.  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.118 (1999) (Schedule), the RO ascertained the severity of 
the veteran's residuals of a laceration of the nasal tip by 
application of the criteria set forth in Diagnostic Code 7800 
governing disfiguring scars of the head, face, or neck.  
Under this provision, a noncompensable rating is assigned for 
a slightly disfiguring scar of the head, face, or neck and a 
10 percent rating is warranted for a moderately disfiguring 
scar, a 30 percent rating for a severely disfiguring scar, 
and a 50 percent rating for a complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  Other potentially 
applicable provisions are Diagnostic Code 7804 governing 
scars that are superficial, tender and painful on objective 
demonstration, and Diagnostic Code 7803 governing 
superficial, poorly nourished, scars with repeated 
ulceration.  A maximum schedular evaluation of 10 percent is 
provided under these Diagnostic Codes.  

Diagnostic Code 7805, assesses an evaluation for scars based 
on the limitation of function of the part affected.  In the 
present case, there is no medical evidence indicating that 
the veteran's scar has caused limitation of function of his 
nose.  To the extent that the veteran's assertion that his 
chronic sinusitis is a result of his laceration of the nose 
constitutes a functional limitation, this issue is being 
dealt with as a separate claim in the remand portion of this 
decision.  Finally, the Board notes that Diagnostic Codes 
7801 and 7802, addressing scars resulting from burns, are not 
applicable to the veteran's disability, as his scar was not 
incurred as a result of burns.  

The medical evidence of record includes VA outpatient 
treatment records which contain no mention of complaints or 
treatment regarding the veteran's scar on his nose, nor is 
any treatment noted in these records attributed to the 
veteran's scar.  Recently submitted private medical records 
which note treatment for his sinusitis also fail to mention a 
nasal scar or make any notation regarding functional 
limitation of the nose being due to his scar.  

The November 1996 VA examination report notes that the 
examiner states that the veteran has a minimally disfiguring 
scar.  The nasal tip is nonattached and nonadherent, The 
nares are patent and the turbinates are normal.  

Considering the evidence, the Board finds that a 10 percent 
evaluation for the veteran's scar, as a residual of his 
laceration of the nasal tip, is not warranted.  Neither the 
veteran nor the examiner indicate that the scar is tender or 
painful, poorly nourished or ulcerating, nor is there 
competent evidence that the scar is more than "minimally" 
disfiguring.  This description more nearly relates to a 
slightly disfiguring scar as opposed to a moderately 
disfiguring scar.  Accordingly, a 10 percent rating under 
Diagnostic Code 7800 for a moderately disfiguring scar is not 
appropriate.  Accordingly, the veteran's claim of entitlement 
to a compensable rating for residuals of a laceration of the 
nasal tip is denied.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

2.  Whether new and material evidence has been received 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a left knee disorder.

Historically, the RO originally denied the veteran's claim of 
entitlement to service connection for sinusitis secondary to 
service-connected residuals of a laceration of the nasal tip 
in an unappealed March 1983 rating decision.  The RO based 
its denial of the claim on the absence of evidence of a 
current disability.  This decision stands as the last final 
decision on this issue.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  Pursuant to the 
applicable regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  Further, in determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The presumption of credibility, however, does not 
include any presumption of competence.  See King v. Brown, 5 
Vet. App. 19 (1993).

Additionally, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "Court") has held that 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a)(1998) may only be the first 
determination.  If new and material evidence has been 
presented, the second determination, to be made immediately 
upon reopening the claim, is whether the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  This 
assessment should be made based upon all the evidence of 
record in support of the claim, presuming its credibility.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Third, 
if the claim is well grounded, evaluation of the merits of 
the claim must occur but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).

The Board notes that prior to Hodge, in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), the Court held that new and material 
evidence must create a reasonable possibility of change in 
the previous decision.  However, the United States Court of 
Appeals for the Federal Circuit (hereinafter "Circuit 
Court"), determined in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) that the Colvin standard for establishing material 
evidence "may impose a higher burden on the veteran before a 
disallowed claim is reopened"  Id. at 1363.  Accordingly, 
the Circuit Court eliminated the "reasonable possibility" 
element from the assessment of new and material evidence.

In the instant case, the RO applied the then-extant Colvin 
standard for new and material evidence.  As the RO has 
applied a more restrictive standard than the 38 C.F.R. § 
3.156 standard ordered by the Circuit Court in Hodge, the 
Board finds that the veteran will not be prejudiced by the 
Board using the Hodge standard without returning the case to 
the RO for further consideration.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Turning to the factual background of the claim, the evidence 
of record prior to the RO's March 1983 decision includes the 
veteran's contentions at a hearing before the RO that his 
sinusitis had its onset at the time of his in-service 
laceration of the nose.  Also considered were the veteran's 
service medical records, several post-service VA examination 
reports, including one pertaining to his sinuses, and a 
private treatment record noting a deviated nasal septum and 
some thickening of the maxillary bilaterally on sinus films, 
and  referred diagnosis of chronic sinusitis.

In support of his subsequent petition to reopen, the veteran 
provided testimony at a hearing before a member of the Board 
asserting that his sinusitis was related to an infection of 
his laceration of the nose in service, VA outpatient 
treatment records from 1979, the most recent of which 
indicate treatment for nasal congestion, private treatment 
records from 1982 to 1999 indicating sporadic treatment for 
sinusitis, and a November 1996 VA examination report.  Films 
of the veteran's sinuses taken at the time of the VA 
examination reveal that the veteran has low grade subacute 
maxillary sinusitis.  The VA examiner noted that the veteran 
reported that his nasal laceration developed an infection 
during service.  The examiner opined based on this statement 
that, "it is possible that indeed this infection did feed 
the sinuses in view of the great veins draining in the 
general area of his anterior sinuses."  

Because the evidence received since March 1983 has not been 
previously submitted and is not cumulative of the veteran's 
service records, February 1983 VA examination report 
findings, or other evidence submitted prior to March 1983, it 
is new.  Additionally, both the veteran's assertion that his 
nasal laceration became infected in service, service which is 
not indicated in the service medical records, and the VA 
examiner's statement at the November 1996 examination, which 
is based on the veteran's assertion, must be presumed 
credible for new and material purposes.  Accordingly, 
presuming them credible, and given that the examiner is 
competent to opine on possible etiology, the Board finds that 
this evidence is material to his claim since it does provides 
medical evidence of a current disability and a possible link 
to the laceration incurred in service.  Consequently, the 
veteran's petition to reopen his claim of entitlement to 
service connection for sinusitis secondary to service-
connected residuals of a laceration of the nasal tip is 
granted.  Having reopened the claim, the Board must now 
consider whether the veteran's claim is well-grounded.  

3.  Whether the veteran's claims of entitlement to service 
connection for sinusitis secondary to residuals of a 
laceration of the nasal tip and a right hand disability 
secondary to residuals of the excision of the olecranon bursa 
of the right elbow are well-grounded.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In the present case, entitlement to service connection on a 
secondary basis may be granted for any disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1999).  

a.  Sinusitis 

As mentioned in the discussion regarding the reopening of the 
veteran's claim, he has presented current evidence of a 
diagnosis of sinusitis by way of his November 1996 VA 
examination report and private outpatient treatment records.  
Moreover, the VA examiner noted a "possible" relationship 
between the veteran's asserted infection of his nasal 
laceration in service, and the onset of sinus problems.  
Because credibility is also presumed for well-groundedness 
purposes, the Board finds that, as with his new and material 
claim, the veteran has presented a well-grounded claim of 
entitlement to service connection for sinusitis secondary to 
his service-connected residuals of a laceration of the nasal 
tip.  However, given the contradiction between the veteran's 
service medical records and his assertion of an infection in 
service, and the lack of clarity of the nexus opinion 
provided by the VA examiner, the Board finds that this claim 
should be remanded for additional development and 
clarification.

b.  A right hand disability

The medical evidence of record, specifically private and VA 
outpatient treatment records and the November 1996 VA 
examination report, indicates that the veteran currently had 
trigger finger on his right hand with sporadic decreased grip 
strength, and osteophytosis.  The November 1996 VA examiner 
opined that the veteran's right hand disability was not 
related to his right elbow disorder; however, in an October 
1999 private medical statement, the private physician 
indicated that the veteran "has limited range of motion of 
the right elbow and is beginning to demonstrate some 
deformity involving his right hand."  This suggests a 
relationship between the two disorders.  

Given that the evidence is presumed credible for well-
groundedness purposes, the private medical statement is 
sufficient to well-ground the veteran's claim of entitlement 
to service connection for a right hand disability secondary 
to service-connected residuals of excision of the olecranon 
bursa of the right elbow.  



ORDER

Entitlement to a compensable rating for residuals of a 
laceration of the nasal tip is denied.

New and material evidence having been received sufficient to 
reopen a claim of entitlement to service connection for 
sinusitis secondary to service-connected residuals of a 
laceration of the nasal tip, the petition to reopen that 
claim is granted.

The claims of entitlement to service connection for sinusitis 
secondary to service-connected residuals of a laceration of 
the nasal tip and entitlement to service connection for a 
right hand disability secondary to service-connected 
residuals of an excision of an olecranon bursa of the right 
elbow are well grounded.  To this extent only, the appeals 
are granted.  This claim will be further addressed in the 
remand portion of this decision.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claims.  Initially, the Board notes that the record contains 
an apparent procedural problem with a claim by the veteran 
for entitlement to service connection for bilateral hearing 
loss.  The RO originally denied this claim in an August 1983 
decision from which the veteran did not perfect an appeal.  
However, the veteran attempted to reopen this claim in June 
1986, and the RO again denied his request in an August 1986 
decision.  In a March 1987 statement submitted to the RO, the 
veteran expressed his disagreement with the RO's denial of 
this claim.  This statement constitutes a timely notice of 
disagreement with the RO's August 1986 denial of his claim of 
entitlement to service connection for bilateral hearing loss, 
but no statement of the case was issued.  Accordingly, the 
Board finds that the RO should issue the veteran a statement 
of the case on the issue of whether or not he has submitted 
new and material evidence to reopen his claim of entitlement 
to service connection for bilateral hearing loss.  

The Board now turns to the issues for which the appeal 
process has been completed.  Starting with the veteran's 
claim of entitlement to increased ratings for his right 
elbow, left great toe, and skin rash, the Board notes that at 
his November 1999 hearing he testified that all of these 
conditions had gotten worse since his November 1996 
examination.  Specifically, his skin disorder had risen to a 
constant, all over, itchy rash, his right elbow was painful 
on motion and use, and his left toe and foot were painful on 
use.  He also presented additional private medical evidence 
at this time showing that he had been recently treated for a 
widespread skin disorder, left foot problems, and elbow pain.  

Additionally, with regard to his left great toe disability, 
he asserted that this injury was not limited to his left 
great toe, but his entire left foot, as noted on the line of 
duty report of record, and that service connection should 
encompass disability with the entire left foot, not only the 
toe.  A review of this report indicates that it does mention 
the left foot, but does not make it clear whether the entire 
foot was injured or whether the foot is mentioned because the 
left toe is attached to the left foot.  To assist in the 
clarification of this question, the Board requests that the 
RO attempt to obtain the veteran's service records from the 
United States Army National Guard unit in which the veteran 
was serving at the time of his injury in April 1980.  

Moreover, the veteran has complained of pain on use and 
limitation of motion of his left great toe, left foot, and 
right elbow.  It is established Court doctrine that, in 
assigning a disability evaluation, the VA must consider the 
effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. §§ 4.40, 4.45 (1999).  However, in the 
present case it does not appear that the RO has considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999) 
which are relevant in evaluating the severity of the 
disabilities at issue.  

The report of the most recent VA examination given to the 
veteran in November 1996, notes the range of motion in his 
right elbow, but does not discuss his left great toe or foot.  
Additionally, despite the ranges of motion noted for the 
right elbow, the report does not indicate passive or active 
motion, the normal ranges of motion, the degree to which the 
veteran's reported pain impacted his ability to move his 
elbow, his functional ability or whether the elbow was 
stable, weak, or easily fatigued.  Hence, it is unclear to 
what extent, if any, pain has restricted the veteran's motion 
or the functional ability of the elbow.  As a result, the 
Board finds that this case must be remanded for another 
examination to include the above noted information.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); Arnesen v. Brown, 
8 Vet. App. 432 (1995).  On remand, the veteran should be 
fully informed that his failure to report for his scheduled 
VA examination will result in his claim being denied.  
38 C.F.R. § 3.655 (1999).  The examiner should also be asked 
to review the service records pertaining to the veteran's 
injury to his left great toe or foot, and determine what 
current residuals are present from this injury.

Based on the testimony and evidence, and because the 
veteran's skin disorder was apparently not in an active stage 
when he was examined in November 1996, the Board also finds 
that a current examination of his skin to ascertain the 
severity of this disorder is warranted.  Ardison v. Brown, 6 
Vet. App. 405, 409-410 (1994).  

As discussed in the decision above, clarification is required 
with regard to the veteran's claim of entitlement to service 
connection for sinusitis secondary to his service-connected 
residuals of a laceration of the nasal tip.  The November 
1996 VA examiner's statement is based on assertions by the 
veteran which do not appear to be indicated in the service 
medical records, and, it does not appear that the examiner 
reviewed the service medical records prior to issuing his 
opinion.  Moreover, his statement is only that a connection 
between infection and the sinus veins is possible.  
Accordingly, the record should be submitted to the examiner 
who performed the November 1996 examination, and he should be 
asked to review the record, including the service medical 
records, and clarify whether or not the veteran's sinusitis 
is related to the laceration of the nasal tip he suffered in 
service.  In the event that this examiner is not available, 
the record should be sent to a different VA examiner for 
consideration.

Finally, turning to the veteran's claim of entitlement to 
service connection for a right hand disability secondary to 
his service-connected right elbow disability, the record 
shows that in the November 1996 VA examination report the 
examiner stated that the two are not related, but that the 
right hand condition is osteophytosis and is a "familial 
finding."  Apparently contradicting this assertion is an 
October 1999 statement by the veteran's private physician 
submitted at his November 1999 personal hearing.  The private 
physician asserts that, "[the veteran] now has a limited 
range of motion of the right elbow and is beginning to 
demonstrate some deformity involving the right hand," thus 
suggesting a relationship between the two disorders.  Given 
the contradiction between these two medical statements, the 
Board finds that clarification of the relationships, if any, 
between his right elbow and his right hand disabilities is 
required.  Therefore, the RO should schedule the veteran for 
an examination of his right hand and elbow, with an examiner 
other than the November 1996 examiner.  The new VA examiner 
should render an opinion as to whether the veteran's right 
hand disability is related to his right elbow disability, 
specifically addressing the October 1999 private medical 
opinion and the November 1996 VA examiner's opinion.  
Additionally, the RO should inform the veteran that he should 
submit copies of the treatment records of Dr. Foster, the 
private physician who rendered the October 1999 statement.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
he should submit copies of the treatment 
records of Dr. Foster.  

2.  The RO should attempt to obtain the 
veteran's service medical records from 
the veteran's United States Army National 
Guard unit in Georgia, specifically those 
treatment records pertaining to his April 
1980 injury to his left great toe or 
foot.  

3.  The record should be submitted to the 
examiner who performed the November 1996 
examination, and he should be asked to 
review the record, including the service 
medical records, and clarify whether or 
not the veteran's sinusitis is in fact 
related to the laceration of the nasal 
tip he suffered in service.  In the event 
that this examiner is not available, the 
record should be sent to a different VA 
examiner for an opinion on this matter.

4.  Upon completion of the above actions, 
the RO should schedule the veteran for a 
VA examination of his right elbow, right 
hand, left great toe and left foot.  The 
November 1996 examiner should not conduct 
this examination.  The RO should inform 
the veteran of the consequences of 
failing to report for the scheduled 
examination.  It is very important that 
the examiner be afforded an opportunity 
to review the veteran's claims file prior 
to the examination.  Upon review of the 
record and examination of the veteran, 
the examiner should be asked to render an 
opinion as to whether the veteran's right 
hand disability is related to his 
service-connected right elbow disability.  
This opinion should specifically address 
the prior opinions provided by the 
November 1996 VA examiner and the October 
1999 private medical statement.  

Additionally, upon review of the record, 
the examiner should render an opinion as 
to the current residuals of the veteran's 
April 1980 injury in service, to include 
arthritis.  If the examiner determines 
that the injury included damage to the 
left foot as well as the left great toe, 
the entire foot should be evaluated with 
the toe for rating purposes.  

Th veteran's right elbow and left toe 
disability should be examined for degrees 
of both active and passive range of 
motion and any limitation of function of 
the parts affected by limitation of 
motion of the right elbow and left great 
toe.  The examiner should also be asked 
to note the normal ranges of motion of 
the low back.  Additionally, the examiner 
should be requested to determine whether 
the veteran's right elbow and left great 
toe exhibit weakened movement, excess 
fatigability, subluxation, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, subluxation or 
incoordination.  The examiner should also 
be asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
right elbow or left great toe are used 
repeatedly over a period of time, such as 
an eight-hour workday.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion lost due to 
pain on use or during flare-ups.  

5.  Upon completion of the above actions, 
the RO should schedule the veteran for a 
VA examination of his skin disorder.  The 
RO should inform the veteran of the 
consequences of failing to report for the 
scheduled examination.  It is very 
important that the examiner be afforded 
an opportunity to review the veteran's 
claims file prior to the examination.  
The examiner should discuss the degree to 
which the veteran's skin disorder 
presents such symptoms as ulceration, 
crusting, exfoliation, exudation, 
itchiness, lesions, if at all; the degree 
of disfigurement, if any; and the areas 
of the body affected by the skin 
disorder.  

6.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999). "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

7.  The RO should furnish the veteran and 
his accredited representative a statement 
of the case addressing the issue of 
whether new and material evidence has 
been presented sufficient to reopen a 
claim of entitlement to service 
connection for bilateral hearing loss.

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



